Citation Nr: 1822491	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-37 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as due to Agent Orange/herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as due to Agent Orange/herbicide exposure.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from December 1948 to February 1952 and from February 1964 to December 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In September 2017 the Board remanded these matters for additional development.

The issue of entitlement to special monthly compensation based on the need for aid and attendance of another person has been raised by the record in an October 2016 Notice of Disagreement (VA Form 21-0958), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The Board notes that the Veteran filed a Notice of Disagreement to a July 2016 rating decision, which the AOJ has acknowledged and has sent notice to the Veteran in a November 2016 letter.  Since this is already being addressed by the AOJ, there is no need to remand for the issuance of a statement of the case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Peripheral neuropathy of the lower extremities was not manifested in service or for many years thereafter; is not shown to be early onset peripheral neuropathy; and is not shown to be etiologically related to the Veteran's service, to include as due to exposure to Agent Orange/herbicide therein.


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the right lower extremity is not warranted.  38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Service connection for peripheral neuropathy of the left lower extremity is not warranted.  38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board notes that while the Veteran's service personnel records have been secured, his service treatment records (STRs) are unavailable despite exhaustive efforts on VA's part to locate and associate them with the Veteran's record.  In instances where service department records are unavailable, the Board is under a heightened obligation to explain its findings and to carefully consider application of the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (as early-onset peripheral neuropathy) may be service connected on a presumptive basis as due to exposure to herbicides, if manifested in a Veteran who served in Vietnam during the Vietnam Era.  It is undisputed that the Veteran served in the Republic of Vietnam; his service records show that he served during the Vietnam Era.  Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he is presumed to have been exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that a Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

As to the claimed peripheral neuropathy, effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  To effectuate this change, VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset."  Under these amendments, early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  Rather, early onset peripheral neuropathy must manifest within one year of herbicide exposure, for presumptive purposes.  78 Fed. Reg. 54763 (Sept. 6, 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007).

The Veteran asserts he has peripheral neuropathy of the left and right lower extremities as a result of his active service, to include exposure to Agent Orange/herbicides in the Republic of Vietnam.  After service, the Veteran was examined by VA in November 1982.  That examination revealed no abnormal findings of the musculoskeletal system and neurologic deficit.  There were no findings or diagnosis related to a peripheral neuropathy disorder.  

During an October 2015 VA peripheral nerves conditions examination, the Veteran reported that about 10 years ago he began experiencing numbness, cramps and tingling of the legs from the knees down.  Following a thorough examination that included nerve conduction testing, the diagnosis was peripheral neuropathy.  The examiner opined that the Veteran's diagnosed peripheral neuropathy of the lower extremities was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale for the opinion was that there is no temporal connection between the onset of symptoms and the release from service 47 years ago.  

In an October 2017 addendum/clarification medical opinion (pursuant to September 2017 Board Remand) (by the examiner who conducted the October 2015 VA peripheral nerves examination), the examiner noted review of the Veteran's records and reiterated his military service history, including being exposed to Agent Orange while on his tour of duty in Vietnam.  The Veteran separated from service in December 1968.  He is a non-diabetic with history of symptoms compatible with lower extremities peripheral neuropathy since 2005 and finally diagnosed with peripheral neuropathy in October 2015, which is tantamount to being nearly 47 years after separation from service.  The Veteran did not provide a history of peripheral neuropathy of the lower extremities in service.  The examiner noted that even stretching the boundaries of the VA's parameters for Agent Orange exposure and the presence of neuropathy, it was less likely than not (less than 50 percent probability) that the presently found neuropathy is in any way related to any period of active service.  His neuropathy is described as mild, both clinically and electrically.  The onset of the neuropathy is so far temporally removed from his exposure time that it is less likely than not related in any way to any activity or exposure while on active duty.  The examiner concluded that the mild lower extremities neuropathy cannot be attributed in any way to the periods of active service, including the exposure to Agent Orange.  

In this case, medical evidence of record does not show that the Veteran developed early-onset peripheral neuropathy of the lower extremities within one year of his last exposure to herbicides.  As such, service connection on a presumptive basis under 38 C.F.R. § 3.307 is not warranted.

As to direct service connection, the Board concedes that the Veteran's service treatment records are unavailable and notes that he reported beginning 
experiencing lower extremity peripheral neuropathy symptoms of numbness, cramps and tingling of the legs from the knees down around 2005.  He was eventually diagnosed with peripheral neuropathy in October 2015, which is more than 21/2 decades after his discharge from service.  Consequently, service connection for peripheral neuropathy of the lower extremities on the basis that it became manifest in service and persisted or on a presumptive basis (a chronic disease under 38 U.S.C. § 1112 ) is not warranted.  Whether current peripheral neuropathy of the lower extremities may be related to remote service or an event therein under such circumstances is a medical question.  The only competent (medical) evidence in the record that addresses that question is in the October 2015 VA peripheral nerves examination report and October 2017 addendum opinion to that report.  These opinions, based upon a claims file review and supported by a fully adequate rationale, indicate unambiguously that there is no causal connection between current peripheral neuropathy of the lower extremities and service.  There is no medical or other competent evidence to suggest the contrary.

Regarding the Veteran's own opinion that his lower extremities neuropathy, is related to his service, he is a layperson and has not demonstrated or asserted training, credentials, or expertise in determining the etiologies of such disabilities.  The etiologies of neuropathy of the lower extremities are not matters capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir, 2006)).  The Veteran has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.  Therefore, his opinion as to etiology does not constitute competent evidence and is of substantially lower probative value than the cited VA examination opinions.      

Overall, the preponderance of the evidence is against the Veteran's claims, and the claims must be denied.  38 U.S.C. § 5107(b).


ORDER

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


